Citation Nr: 0903465	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-28 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

2.  Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Joseph C. Moore, Attorney




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the above claims.

The Board's review of a September 2008 letter from the 
veteran's representative reflects that the representative has 
asserted error with respect to the March 2006 rating 
decision's assignment of a November 21, 2003 effective date 
for the 50 percent rating for the veteran's PTSD.  As the 
claims file does not reflect a timely notice of disagreement 
with the March 2006 rating decision as to this matter, the 
Board finds that it is not a subject for current appellate 
review.  However, the Board will refer this matter to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been manifested 
by symptoms that more nearly approximate total occupational 
and social impairment. 

2.  As the Board has granted a 100 percent schedular rating 
for the veteran's service-connected PTSD, there is no longer 
a controversy regarding the issue of entitlement to a total 
schedular rating for compensation purposes based on 
individual unemployability due to service-connected 
disability.

3.  There is no competent medical diagnosis of peripheral 
neuropathy, and the veteran's own statements establish that 
the symptoms he asserts are due to peripheral neuropathy do 
not relate back to service or until more than 25 years 
elapsed after his service discharge.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent disability 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board as to entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2008).

3.  Peripheral neuropathy was not incurred in active service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In view of the Board's decision to grant a 100 
percent schedular rating for PTSD, any failure to notify or 
assist with respect to this claim or the claim for TDIU 
cannot be considered prejudicial to the veteran.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
for peripheral neuropathy, a March 2001 letter advised the 
veteran of the evidence necessary to substantiate his claim 
for service connection and the respective obligations of the 
veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim was thereafter 
denied in the rating decision of November 2001, the September 
2003 statement of the case, and March 2006, April 2007, and 
February 2008 supplemental statements of the case.  The 
veteran was also provided with notice on the issues of 
establishing a disability rating and effective dates in May 
2008.  The veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

The veteran's claims folder has been rebuilt by the RO, and 
the service department has indicated that the service medical 
records were previously provided to the RO and that 
additional records are not available.  Consequently, these 
service medical records are not available for review.  
However, it is the veteran's primary contention that his 
peripheral neuropathy is related to Agent Orange exposure 
during service, and such exposure is conceded as to this 
claim.  

In addition, the record reflects voluminous post-service VA 
and private treatment records.  There is no indication that 
there are any outstanding pertinent documents or records that 
have not been obtained or that can be obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  An etiological examination with 
respect to this claim is not warranted as there are no 
current medical findings or diagnoses as to warrant such an 
examination pursuant to the applicable regulation.  38 C.F.R. 
§ 3.159(c)(4)(A) (2008).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


II.  Entitlement to an Initial Rating in Excess of 50 percent 
for PTSD

Background

Service connection for PTSD was established by the March 2006 
rating decision, at which time a 50 percent rating was 
assigned, effective from November 21, 2003.

November 2003 VA PTSD examination revealed that in the last 
years, the veteran had been feeling sad and depressed with 
irritability, loss of interest for daily living activities, 
insomnia, inability to concentrate, guilt feeling, anxiety, 
restlessness, and tension.  He also complained of interrupted 
sleep and avoidance behavior, and reported that he preferred 
to be isolated.  Mental status examination revealed adequate 
hygiene and no evidence of delusions or hallucinations.  His 
mood was depressed, anxious, and irritable, and his affect 
was constricted and appropriate.  It was the opinion of the 
examiner that the veteran's symptoms of irritability, 
difficulty concentrating, hypervigilance, avoidance, 
insomnia, and feelings of guilt produced disturbances that 
caused impairment in his social and occupational functioning.  
The diagnosis was chronic PTSD and the veteran was assigned a 
global assessment of functioning (GAF) scale score of 50 for 
serious symptoms and impairment in the veteran's social and 
occupational functioning.  The examiner further explained 
that the serious impairment in industrial capacity was 
manifested in the veteran's inability to work, and difficulty 
in interpersonal relationships and recreation/leisure 
activities.  

A VA treatment record from November 2003 indicates that the 
veteran was feeling depressed with frequent crying spells, 
and was isolated at home with severe episodes of 
irritability.  Records from March 2004, October 2004 and 
March 2005 reflect that the veteran was feeling depressed, 
anxious, restless, and irritable with poor tolerance to 
people and noises.  In October 2004, it was noted that he had 
ideas of persecution and suspicion.  In March 2004 and March 
2005, it was noted that he was isolated at home with no close 
friends or hobbies.  The diagnosis was depression, not 
otherwise specified, and PTSD.  His GAF was 50 in March 2004, 
55 in October 2004, and 50 in March 2005.  In September 2005, 
the veteran was feeling depressed with frequent crying 
spells.  The diagnosis included chronic PTSD, and the veteran 
was assigned a GAF of 50.  

A VA treatment record from July 2006 reflects that the 
veteran continued with severe stress and was isolated in his 
room at home, suspicious, and with poor trust.  He continued 
to have no friends or hobbies, and was reportedly unable to 
work due to his severe nervous condition.  The veteran was 
assigned a GAF of 50 for chronic PTSD.  The veteran was again 
assigned a GAF of 50 in October 2006 for the same basic 
symptoms of chronic PTSD.

In April 2007, the veteran was found to suffer from poorly 
controlled hostile impulses at his home and in the streets.  
He also continued to be suspicious of people, and was 
isolated at home with no close friends.  The diagnosis was 
chronic PTSD with a GAF of 50.  The same basic symptoms were 
again noted in August and December 2007, at which time GAFs 
of 50 were again assigned for chronic PTSD.  

In August 2008, it was noted that the veteran presented with 
severe and aggressive behavior exacerbated on the streets, 
with poor trust, and suspicion, and that he at times wished 
for death.  It was further indicated that he was unable to 
work, with poor social and occupational and family 
functioning.  The diagnosis was chronic and severe PTSD.  The 
veteran was assigned a GAF of 45.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify various disabilities.  38 C.F.R., Part 4.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when service connection has been in effect for 
many years, the primary concern for the Board is the current 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Here, the focus for adjudicating the claim for a 
higher initial rating for PTSD is on the evidence since the 
establishment of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.

The applicable rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The Board notes that, in this case, the providers assigned 
GAF scores varying from 50 to 55 for the veteran's symptoms.  
The assigned GAF scores appear to have been assigned at the 
same level even when the veteran's described symptoms 
fluctuated.  The apparent discrepancies between the stable 
GAF scores and the veteran's changing symptoms render the GAF 
assessments of little persuasive value in this case.  A GAF 
score is not dispositive as to an appropriate evaluation.  
Rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.

After a review of the evidence of record, the Board finds 
that since November 21, 2003, the veteran's service-connected 
PTSD has been manifested by symptoms that more nearly 
approximate total occupational and social impairment.  More 
specifically, at the time of the veteran's November 2003 VA 
PTSD examination, the examiner commented that the veteran's 
symptoms of irritability, difficulty concentrating, 
hypervigilance, avoidance, insomnia, and feelings of guilt 
produced disturbances that caused impairment in his social 
and occupational functioning, that this impairment was 
serious, and that it was manifested by an inability to work 
and difficulty in interpersonal relationships and 
recreation/leisure activities.  

In addition, the clinical records are replete with notations 
that the veteran did not comply with his medication regimens 
for his numerous medical disorders, despite statements to 
providers that he understood the medications and would take 
them.  This noncompliance cannot be separated from the 
veteran's impairment in occupational and social functioning, 
and establishes that the effects of the disturbances of the 
veteran's motivation and mood were severe.  

In addition, in examining the VA outpatient records for the 
period of November 2003 to August 2008, the Board finds that 
the veteran's symptoms have at no time improved, and have 
additionally been characterized by severe anger and 
irritability with poorly controlled impulse, suspicion of 
others, ideas of persecution, and extreme isolation.  In 
summary, in examining the criteria for a 100 percent rating 
under Diagnostic Code 9411, while the Board does not find 
that there is evidence of disorientation to time or place, or 
memory loss, the Board does find that the above-noted 
symptoms are consistent with gross impairment in thought 
processes or communication, persistent delusions, grossly 
inappropriate behavior, the intermittent inability to 
participate in the activities of daily living, and a 
persistent danger of hurting self or others.  

Therefore, giving the veteran the benefit of the doubt, the 
Board finds that the veteran's symptoms of PTSD demonstrate 
serious social and occupational impairment that prevent the 
veteran from obtaining and maintaining employment and that 
accordingly, a 100 percent rating for total social and 
occupational impairment as a result of this service-connected 
disability is warranted.  


III.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-Connected 
Disability

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  All questions in a matter which under 
sections 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board of 
Veterans' Appeals may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.


Analysis

Earlier in this decision, the Board granted entitlement to a 
total schedular rating for the veteran's service-connected 
psychiatric disability.  The determination in essence has 
rendered moot the remaining issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, since a total rating based on 
individual unemployability due to service-connected 
disabilities is assignable only if the schedular rating is 
less than total.  38 C.F.R. § 4.16 (2008).  The Board is, 
however, required to provide reasons and bases for its 
determination.  Zp v. Brown, 8 Vet. App. 303 (1995).

In essence, with the grant of a total schedular disability 
rating for his service-connected psychiatric disability, 
there no longer exists any case or controversy as to the 
disability rating.  Entitlement to a 100 percent rating based 
on individual unemployability is viewed as an intertwined 
issue since both bases of entitlement would produce a 100 
percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, because it is a prerequisite to 
other benefits, particularly special monthly compensation, 
that are not available where the total rating is based upon 
individual unemployability.  38 U.S.C.A. § 1114 (West 2002).

Having resolved the veteran's claim on a schedular basis and 
thereby having granted the maximum benefit, there is no 
longer a question or controversy regarding the level of 
disability at any time applicable to the period under review.  
No greater benefit could be provided.  Nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  


IV.  Entitlement to Service Connection for Peripheral 
Neuropathy as Secondary to Agent Orange exposure

Background

The veteran's service medical records are not available for 
review.  As was noted previously, the veteran's claims folder 
has been rebuilt by the RO, and the service department has 
indicated that the records were previously provided to the RO 
and that additional records are not available.  

However, it is the veteran's primary contention that he 
currently has peripheral neuropathy as a result of his in-
service exposure to Agent Orange.

The oldest post-service treatment record contained within the 
record is a July 1990 VA psychiatric clinical record that 
does not reflect any complaint of peripheral neuropathy.  

A VA treatment record from June 1999 reflects that the 
veteran complained of numbness of that feet and hands.  The 
assessment was peripheral neuropathy.  

VA records from March 2000 reflect that the veteran continued 
to complain of peripheral neuropathy.  VA consultation in 
April 2000 notes the veteran's complaint of numbness in the 
hands and feet beginning 2 to 3 years earlier.  Apparently, 
the veteran did undergo electromyography (EMG)/nerve 
conduction velocity (NCV).  The results of this study were 
not found to warrant further evaluation.  

A private medical report from June 2000 reflects that the 
veteran sustained a crush injury to his left hand at work in 
February 1999.  Physical examination at this time of the 
right and left upper extremities revealed that the right 
upper extremity was normal as was the left except for the 
hand, which showed the absence of the distal segment of the 
long finger and a deformed distal segment of the ring finger.  
There were also no pathological reflexes noted in the lower 
extremities, and although hypoesthesia was noted to pin prick 
in the toes of both feet, the examiner concluded that the 
lower extremities were normal.   

A November 2000 VA psychiatric clinical record reflects a 
diagnosis of PTSD and neuropathy; the examiner noted that the 
veteran was not diabetic.  

VA general medical examination in June 2001 revealed that the 
veteran used a walking cane.  However, neurological 
examination revealed normal reflexes, coordination and 
sensory, and arterial duplex of the lower extremities 
indicated a normal bilateral lower extremity complex.  

VA treatment records from December 2001 reflect that the 
veteran complained of neck pain with irradiation towards the 
right shoulder and arm.  Right arm numbness reportedly 
increased at night.  VA treatment records from July 2006 
reveal an assessment of foot pain-rule out neuropathy.  His 
active problem list did not include peripheral neuropathy.  A 
VA treatment record from December 2007 continues to reflect a 
problem list that does not include peripheral neuropathy.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2008).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2008).  

In particular, Note 2 of this provision provides that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

38 C.F.R. § 3.307(a)(6)(ii) further provides that the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except for diseases such as acute and subacute 
peripheral neuropathy, which shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military service.  (Emphasis added).

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Here, although the veteran no doubt sincerely believes that 
he has peripheral neuropathy of both the upper and lower 
extremities, the record reflects that while there were 
several diagnoses following the veteran's initial complaints 
in June 1999 and March 2000, following an apparently negative 
EMG/NCV in June 2000, with the exception of a psychiatric 
examination diagnosis that included neuropathy in November 
2000, there are no additional diagnoses of peripheral 
neuropathy.  In fact, VA neurological in June 2001 revealed 
normal reflexes, coordination and sensory, and arterial 
duplex of the lower extremities indicated a normal bilateral 
lower extremity complex.  In addition, while VA treatment 
records from July 2006 revealed an assessment of foot pain-
rule out neuropathy, the active problem lists provided in and 
after July 2006 do not identify peripheral neuropathy as a 
diagnosed disorder.  

The Board would also like to point out that pain alone does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Thus, as there are no current medical diagnosis of peripheral 
neuropathy, the Board finds that the veteran's claim for 
service connection for peripheral neuropathy is subject to 
denial on this basis alone.  With respect to the requirement 
of a current disability, under the basic statutory framework 
and the case law, it is clear that a fundamental element for 
the establishment of service connection is competent evidence 
of current "disability."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that the lack of 
current evidence of relevant disability with respect to this 
claim requires that the veteran's claim for service 
connection for peripheral neuropathy as secondary to Agent 
Orange exposure be denied on the basis of no current 
disability.  

The Board further finds that even if the Board were to 
concede the existence of peripheral neuropathy, the 
preponderance of the evidence would still be against the 
claim.  More specifically, while the Board concedes the 
veteran's exposure to Agent Orange during service, there is 
no evidence that peripheral neuropathy appeared within weeks 
or months of exposure to Agent Orange and resolved within two 
years of the date of onset, or that peripheral neuropathy was 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent in Vietnam.  In fact, in a medical record 
dated in April 2000, the veteran indicated that the numbness 
in the hands and feet began only 2 to 3 years earlier.  Thus 
the veteran's own statements establish that he did not note 
the symptoms he asserts are related to peripheral neuropathy 
until more than 25 years had elapsed after his service 
discharge.  Consequently, the veteran would not be entitled 
to service connection for peripheral neuropathy on a 
presumptive basis pursuant to 38 C.F.R. § 3.309(e).  

Of course, the veteran is also permitted to relate peripheral 
neuropathy to Agent Orange exposure independent of the 
provisions of 38 C.F.R. § 3.309(e), but the record also does 
not reflect any competent medical evidence in support of such 
a relationship or that otherwise links peripheral neuropathy 
to service or a period of one year after service and, in the 
absence of current evidence of peripheral neuropathy, the 
Board finds that it has no obligation to provide the veteran 
with an examination and etiological opinion in this matter.  

In addition, as a layperson, the veteran is unable to say 
whether he currently has peripheral neuropathy and/or that it 
is related to his exposure to Agent Orange during active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A 100 percent rating is granted for PTSD, subject to the 
statutes and regulations governing the payment of monetary 
benefits.  

The appeal for entitlement to a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities is dismissed.

Entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange exposure is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


